             Case 2:18-cr-00422-SMB Document 1113 Filed 01/19/21 Page 1 of 13




11   Paul J. Cambria, Jr. (NY Bar No.1430909, admitted pro hac vice)
     Erin E. McCampbell (NY Bar No. 4480166, admitted pro hac vice)
22   LIPSITZ GREEN SCIME CAMBRIA LLP
33
     42 Delaware Avenue, Suite 120
     Buffalo, New York 14202
44   Telephone: (716) 849-1333
     Facsimile: (716) 855-1580
55   pcambria@lglaw.com
66   emccampbell@lglaw.com
     Attorneys for Michael Lacey
77
     Thomas H. Bienert, Jr. (CA Bar No.135311, admitted pro hac vice)
88   Whitney Z. Bernstein (CA Bar No. 304917, admitted pro hac vice)
99   BIENERT | KATZMAN PC
     903 Calle Amanecer, Suite 350
10
10   San Clemente, California 92673
11   Telephone: (949) 369-3700
11
     Facsimile: (949)369-3701
12
12   tbienert@bienertkatzman.com
     wbernstein@bienartkatzman.com
13
13   Attorneys for James Larkin
14
14
15
15   Additional counsel listed on next page
16
16
17
17
                                     IN THE UNITED STATES DISTRICT COURT
18
18
                                           FOR THE DISTRICT OF ARIZONA
19
19
20
20   United States of America,                           NO. CR-18-00422-PHX-SMB
21
21                            Plaintiff,                 DEFENDANTS’ MOTION TO
22   vs.                                                 CONTINUE TRIAL
22
23
23   Michael Lacey, et al.,                              (Oral argument requested)
24
24                       Defendants.
25
25
26
26
27
27
28
28


                                 DEFENDANTS’ MOTION TO CONTINUE TRIAL
            Case 2:18-cr-00422-SMB Document 1113 Filed 01/19/21 Page 2 of 13




     Gary S. Lincenberg (CA Bar No. 123058, admitted pro hac vice)
1
     Ariel A. Neuman (CA Bar No. 241594, admitted pro hac vice)
2    Gopi K. Panchapakesan (CA Bar No. 279856, admitted pro hac vice)
     BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
3    DROOKS, LINCENBERG & RHOW PC
     1875 Century Park East, 23rd Floor
4
     Los Angeles, California 90067-2561
5    Telephone: (310) 201-2100
     Facsimile: (310) 201-2110
6    glincenberg@birdmarella.com
7    aneuman@birdmarella.com
     gpanchapakesan@birdmarella.com
8    Attorneys for John Brunst
9    Bruce Feder (AZ Bar No. 004832)
10   FEDER LAW OFFICE PA
     2930 E. Camelback Road, Suite 160
11   Phoenix, Arizona 85016
     Telephone: (602) 257-0135
12   bf@federlawpa.com
13   Attorney for Scott Spear

14   David Eisenberg (AZ Bar No. 017218)
     DAVID EISENBERG PLC
15
     3550 N. Central Ave., Suite 1155
16   Phoenix, Arizona 85012
     Telephone: (602) 237-5076
17   Facsimile: (602) 314-6273
18   david@deisenbergplc.com
     Attorney for Andrew Padilla
19
     Joy Malby Bertrand (AZ Bar No. 024181)
20   JOY BERTRAND ESQ LLC
21   P.O. Box 2734
     Scottsdale, Arizona 85252
22   Telephone: (602)374-5321
     Facsimile: (480)361-4694
23   joy.bertrand@gmail.com
24   Attorney for Joye Vaught

25
26
27
28                                                ii

                              DEFENDANTS’ MOTION TO CONTINUE TRIAL
            Case 2:18-cr-00422-SMB Document 1113 Filed 01/19/21 Page 3 of 13




 1                                                MOTION
 2          Defendants Michael Lacey, James Larkin, John Brunst, Scott Spear, Andrew Padilla, and Joye
 3   Vaught (“Defendants”), by and through their undersigned attorneys, move for an order continuing
 4   the trial date from April 12, 2021, to September 20, 2021, because of the ongoing coronavirus
 5   pandemic and because the Ninth Circuit has recently taken action related to Defendants’ petition for
 6   a writ of mandamus regarding their Motion to Recuse. Specifically, just last week the Ninth Circuit
 7   scheduled oral argument on the mandamus petition for March 3, 2021, just one month before the
 8   trial in this case is scheduled to commence. Given the basis of that motion, this Court should await
 9   that ruling before making further substantive rulings in the case (including the outstanding motion to
10   dismiss and various motions in limine), and the parties should be allowed sufficient time after the
11   Ninth Circuit rules to address further proceedings, whether they be before this judge or a different
12   judge. Continuing the trial to September should accommodate these concerns, and should ensure the
13   safety of all participants as it relates to the ongoing pandemic. The Motion is based on the following
14   Memorandum of Points and Authorities, the Court’s file, all of the submissions associated with
15   Defendants’ May 29, 2020, Motion to Continue (see Docs. 990, 992-95, 1025), incorporated herein
16   by reference, and any evidence or argument presented at the hearing on this Motion. Excludable delay
17   under 18 U.S.C. § 3161(h)(1) may occur as a result of this Motion or of an order based on this Motion.
18                      MEMORANDUM OF POINTS AND AUTHORITIES
19                                               Background
20          On June 29, 2020, this Court continued the trial of this matter from August 17, 2020, to
21   January 12, 2021, because the Court felt it could not “ensure the health and safety of all trial
22   participants” because of the pandemic. (See Doc. 1031 at 1.). In its Order, the Court noted “there
23   will always likely be 40 people in the Courtroom,” “there is not enough space to ensure that everyone
24   is physically distanced,” and “many witnesses, attorneys and parties must travel to Arizona for trial
25   and travel is still fraught with risk.” (Id.) The Court also expressed concern “about maintaining the
26   health and safety of the jurors give[n] the space issues and the length of the trial, 12 weeks.” (Id.)
27   Defendant Larkin subsequently moved to continue the trial until April 13, 2021, due to the ongoing
28
                                                   1
                             DEFENDANTS’ MOTION TO CONTINUE TRIAL
            Case 2:18-cr-00422-SMB Document 1113 Filed 01/19/21 Page 4 of 13




 1   pandemic and a medical leave for one of the defense counsel. (Doc. 1058.) The Court granted that
 2   motion. (Doc. 1068.)
 3          Although the number of COVID-19 cases declined over the summer, the fall and winter have
 4   brought an explosive resurgence of COVID-19. When the Court continued the trial on June 29,
 5   2020, the national seven-day average of new COVID-19 cases was 40,008 cases per day. 1 On January
 6   13, 2021, the national seven-day average of new COVID-19 cases was 246,354 cases per day—more
 7   than six times the number of cases on June 29, 2020. 2             Coronavirus-related fatalities and
 8   hospitalizations in the United States now are at record highs. 3
 9          In Arizona, on June 29, 2020, the seven-day average of new COVID-19 cases was 2,834 cases
10   per day; on January 13, 2021, the number was 9,294 cases per day—more than three times the number
11   of cases on June 29. 4 Arizona now has the highest rate in the Nation for seven-day COVID-19
12   positivity. 5 The number of individuals hospitalized in Arizona is nearly double what it was during the
13   worst days of the summer surge. 6 These conditions are expected to get worse. 7 Recognizing that
14   Arizona has one of the “highest per capital COVID infection rates in the world,” Chief Judge G.
15   Murray Snow just prohibited all civil and criminal jury trials for the months of January and February.
16

17

18
     1        See New York Times, Coronavirus in the U.S.: Latest Map and Case Count,
     https://www.nytimes.com/interactive/2020/us/coronavirus-us-
19   cases.html?action=click&module=Top%20Stories&pgtype=Homepage (last visited January 14,
     2021).
20   2        Id.
21
     3        See Maria Caspani, Peter Szekely, Reuters, United States Tops 21 Million COVID-19 Cases With
     Record Hospitalizations as States Ramp Up, Reuters (Jan. 6, 2021) available at:
22   https://www.reuters.com/article/us-health-coronavirus-usa/u-s-tops-21-million-covid-19-cases-
     with-record-hospitalizations-as-states-ramp-up-vaccinations-idUSKBN29B23B (last visited Jan. 12,
23
     2021).
24   4        https://www.nytimes.com/interactive/2020/us/arizona-coronavirus-cases.html (last visited
     January 14, 2021).
25   5        See Alison Steinbach, USA Today, Arizona Again Ranks No. 1 for Weekly COVID-19 Case Rate
26
     as State Reports Nearly 9k New Cases, Rising Hospitalizations (Jan. 11, 2020), available at:
     https://www.usatoday.com/story/news/local/Arizona-health/2021/01/11/Arizona-coronavirus-
27   jan-11-update-8-995-new-cases-6-new-known-deaths/6621642002/ (last visited Jan. 12, 2021).
     6        See id.
28   7        See id.
                                               2
                                 DEFENDANTS’ MOTION TO CONTINUE TRIAL
             Case 2:18-cr-00422-SMB Document 1113 Filed 01/19/21 Page 5 of 13




 1   (See General Order 21-02.) He warned that trials may be further postponed depending on the public
 2   health situation. (See id.)
 3          In short, the same reasons that justified the previous continuances of the trial still exist, but
 4   are even more compelling today.
 5                                                 Argument
 6          As set forth in more detail in Defendant’s first motion to continue the trial on account of the
 7   pandemic (Doc. 990), which Defendants incorporate by reference, the pandemic implicates the
 8   Court’s obligation to provide a fair trial and protect the health of trial participants. Among other
 9   things, a trial during the pandemic would:
10          • impair Defendants’ right to effective assistance of counsel;
11          • deprive the Defendants of trial before a fair cross-section of the community;
12          • compromise the Defendants’ right to meaningful confrontation;
13          • compromise the Defendants’ right to compulsory process, to present evidence, and to
14              testify;
15          • compromise the Defendants’ right to be present and to be judged without the effect of a
16              prejudicial face covering;
17          • compromise the Defendants’ right to be tried by an impartial jury and to be free of coercive
18              verdicts;
19          • compromise the Defendants’ right to be free of coercive pressure to plead guilty; and
20          • violate the Defendants’ due process right to the exercise of reasonable care toward the
21              health and safety of persons confined by government action.
22   I.     The COVID-19 Pandemic is Worse Now Than in June and August 2020.
23          The COVID-19 pandemic has not improved since last May when Defendants moved for a
24   continuance, nor last June when the Court granted the continuance, nor last August when the trial
25   was scheduled, but instead has worsened significantly. Not only is the incidence of COVID-19 up
26   dramatically, but:
27

28
                                                 3
                                   DEFENDANTS’ MOTION TO CONTINUE TRIAL
            Case 2:18-cr-00422-SMB Document 1113 Filed 01/19/21 Page 6 of 13




 1          • Hospital Utilization/COVID-19 Deaths. The health care system is straining to cope
 2              with the surge of cases and in certain places is “approaching a breaking point.” 8 On
 3              October 13, there were 36,000 people with COVID-19 in U.S. hospitals on January 13,
 4              there were 130,000. 9 This week states reported 23,259 COVID-19 deaths, 25 percent more
 5              than in any other week since the pandemic began. 10 The State of California, where counsel
 6              for two defendants and one government counsel reside and practice, has imposed a
 7              regional stay home order and banned all travel in excess of 120 miles from home because
 8              the ICUs are operating in surge mode in many regions in the state. 11 Tragically, some
 9              hospitals have formed teams to assess and ration care, something previously thought of as
10              unthinkable in the United States. 12 Arizona hospitals are preparing for the possibility of
11              rationing hospital care too, as the number of patients hospitalized in Arizona for known
12              or suspected COVID-19 cases was at 4,866 on January 15, 2021, far above last summer’s
13              peak of 3,517 on July 13. 13
14          • More Contagious Coronavirus Variants. A new, significantly more contagious variant
15              of the coronavirus has been identified in five States, one of them being Arizona. 14 The
16              impact of this new variant on public health is unclear, but prior public health measures,
17              such as social distancing of at least six feet and mask wearing, may not provide protection
18
     8        Id.
19   9        See The Worst Week for Deaths Since the Pandemic Began, The Atlantic (Jan. 14, 2021), available at
     https://www.theatlantic.com/health/archive/2021/01/covid-19-deaths-are-25-percent-higher-any-
20
     other-week/617686/ (last visited Jan. 15, 2021).
21
     10       Id.
     11       See, e.g., Jonathan Vigliotti, CBS News, Coronavirus Surge in Southern California Leaves Hospitals
22   On Verge of Rationing Care (Jan. 8, 2021), available at: https://www.cbsnews.com/news/covid-
     california-hospitals-surge-rationing-care/ (last visited January 13, 2021).
23   12       See id.
24   13       See Alison Steinbach, Arizona passes 11K known COVID-19 deaths as state remains national hot spot
     for case and death rates, The Arizona Republic (Jan. 15, 2021), available at
25   https://www.azcentral.com/story/news/local/arizona-health/2021/01/15/arizona-coronavirus-
26
     jan-15-update-9-146-new-cases-185-new-known-deaths/4173742001/ (last visited Jan. 15, 2021).
     14       See Ryan W. Miller, USA Today, How Will You Be Told When It’s Your Turn for a COVID-19
27   Vaccine? It’s Complicated (Jan. 6, 2021), available at:
     https://www.usatoday.com/story/news/health/2020/12/24/covid-vaccine-eligibility-how-when-
28   americans-notified/4008128001/ (last visited Jan. 12, 2021).
                                                4
                                  DEFENDANTS’ MOTION TO CONTINUE TRIAL
            Case 2:18-cr-00422-SMB Document 1113 Filed 01/19/21 Page 7 of 13




 1              from the new variants. As a result, the likelihood for COVID-19 to spread among trial
 2              participants or witnesses travelling to the trial is much greater than last August.
 3          • Slow Vaccine Rollout. Although the United States has authorized two vaccines for
 4              distribution and has begun vaccination of healthcare workers and, in some places, those
 5              over age 75 or 65, it unrealistic to assume that all or even many of the trial participants will
 6              be vaccinated by April. Indeed, it is anticipated that there will not be enough vaccine
 7              supplies to make the vaccines readily available to all Americans until the summer. 15
 8   II.    This Lengthy Multi-Defendant Case Cannot Be Properly Prepared or Safely Tried as
 9          the Pandemic Rages.
10          First, the defense cannot effectively prepare the more significant witnesses for their testimony
11   remotely, which means counsel’s trial preparation efforts will be ineffective.                   Although
12   videoconferencing is suitable for some tasks, it is not suitable for preparing significant witnesses. In
13   seeking a pandemic-related continuance in another complex, four-defendant criminal case, the
14   government recently justified its request for a continuance by telling the Court (in a joint filing with
15   the defense):
16                   [V]ideoconferencing may be adequate to prepare certain out-of-state
                     witnesses whose testimony is limited in scope, and/or does not involve
17                   numerous exhibits. The government estimates that there are at least half
18                   a dozen witnesses it could prepare in this manner. In this case, however,
                     many witnesses—all of whom reside out of state—are expected to testify
19                   at length on direct and cross-examination. Their testimony will involve
                     hundreds of exhibits, including documents and audio recordings. The
20                   parties respectfully submit that videoconferencing is not an adequate
                     substitute for in-person preparation of such witnesses. It cannot, for
21                   instance, replace the nonverbal cues between lawyers and clients (or
                     lawyers and co-counsel), which can be just as important as the words
22                   spoken, but are missed when communicating via video. It likewise
                     hampers lawyers’ ability to pick up on nonverbal cues from witnesses.
23                   It imposes heightened burdens on witnesses—including third-party
                     civilian witnesses—by increasing the amount of time needed to prepare
24
                     due to unavoidable communication lags and other technological issues,
25                   as well as the fact that presenting exhibits to a witness remotely, or

26   15     See Ryan W. Miller, USA Today, How Will You Be Told When It’s Your Turn for a COVID-19
27   Vaccine? It’s Complicated (Jan. 6, 2021), available at:
     https://www.usatoday.com/story/news/health/2020/12/24/covid-vaccine-eligibility-how-when-
28   americans-notified/4008128001/ (last visited Jan. 12, 2021).
                                                5
                                  DEFENDANTS’ MOTION TO CONTINUE TRIAL
            Case 2:18-cr-00422-SMB Document 1113 Filed 01/19/21 Page 8 of 13



                    playing audio remotely, can be cumbersome.                   Thus, while
 1                  videoconferencing has allowed some cases in this district to proceed, it
                    is substantially more difficult in a case involving as many witnesses,
 2
                    exhibits, defendants and attorneys as this one. And no case has, to date,
 3                  required preparing the majority of trial witnesses via videoconference, as
                    this one would.
 4   (See United States v. Colburn, 19-CR-10080-NMG (D. Mass.), Joint Response to Court Notice at 2, a
 5   true and correct copy of which is attached hereto as Ex. A.) Here, with one exception, the defense
 6   counsel all reside and practice at great distance from their clients as well as from nearly all the potential
 7   witnesses.
 8
            Second, this will not be an ordinary trial. This case has six defendants and the government
 9
     projects the trial of its 100-count indictment will last twelve weeks (inclusive of its case-in-chief,
10
     defense case, and rebuttal case), with 98 named government witnesses, plus numerous defense
11
     witnesses, many of whom must travel from out of State. The trial likely will involve no fewer than
12
     50 daily trial participants (six Defendants, defense counsel and staff, government counsel and staff,
13
     judiciary staff, jurors, and alternates), plus members of the press, Defendants’ family members, and
14
     the public. If any trial participant, witness, or spectator experienced any symptoms of the coronavirus
15
     (with mild symptoms mirroring symptoms associated with the common cold or seasonal allergies
16
     such as a runny nose), or contracted the virus, the trial would have been halted until all trial
17
     participants quarantined and tested negative for the virus. (See Doc. 990 at 4-7.) With the community
18
     spread of the coronavirus rampant across the country, and in Arizona, the odds that this case could
19
     be tried without at least one quarantine, and likely multiple quarantines, are slim, particularly with
20
     witnesses and counsel having to fly to and from Phoenix and dozens of out-of-town trial participants
21
     risking exposure from things like going to a restaurant for dinner. Repeated breaks for quarantining
22
     and testing almost assuredly would derail a trial of this complexity and duration. Moreover, in the
23
     event that one of the trial participants tests positive for the virus, the contact tracing that would be
24
     required would be monumental, and could become a multi-state endeavor, something that Arizona’s
25
     already stressed public health system should not be forced to bear in the name of expediency.
26
            Third, certain Defendants and defense counsel are at high-risk of serious complications or
27
     death, by virtue of their age, medical conditions, or both (see Docs. 992-95), if they contract this virus
28
                                                6
                                  DEFENDANTS’ MOTION TO CONTINUE TRIAL
            Case 2:18-cr-00422-SMB Document 1113 Filed 01/19/21 Page 9 of 13




 1   and should not be placed in harm’s way when we are months away from being able to proceed to trial
 2   safely. The illness associated with this virus can be devastating even to those who are in excellent
 3   health, as it is well-documented that it has killed otherwise healthy young people or has left them with
 4   serious, long-term health complications. No one—witness, juror, counsel, Defendant, or Court
 5   staff—should have to put their life in jeopardy to appear at an April trial when a brief adjournment
 6   will enable the trial to proceed safely. The defense also faces the very real risk that witnesses will
 7   refuse to travel to Arizona and testify in a crowded courtroom as the pandemic rages. Moreover,
 8   defense counsel are not aware of any courtroom that would allow the trial participants to participate
 9   in a socially distant manner that also provides for their meaningful participation.
10   III.   Federal Courts Across the Country are Suspending Jury Trials Because of the
11          Pandemic.
12          The vast majority of federal courts have suspended all jury trials, including in uncomplicated
13   single-defendant cases. 16   Unsurprisingly, courts also are routinely postponing lengthy multi-
14   defendant cases.
15          For example, in one of the Varsity Blues cases in the District of Massachusetts, the defense
16   recently moved to postpone the trial from February 2021 to September 2021. That case will be “a
17   four-defendant criminal trial” “that is likely to last four or five weeks—and perhaps longer, depending
18   on the length of any defense cases and whether any of the defendants choose to testify—in a closed
19   courtroom.” (Ex. A at 3.) (In other words, that case has fewer defendants than here and the trial likely
20   will be much shorter than here.) The case will be tried in Boston, where COVID-19 is not as rampant
21   as in Arizona. When the court questioned that need for the continuance, the government said it
22   wished to “try this case as soon as is reasonably practical and safely possible” and “the earliest, most
23   realistic such date is September 2021.” (Ex. A at 6.) The court subsequently granted the continuance
24   and rescheduled the trial for September 13, 2021. (See United States v. Colburn, 19-CR-10080-NMG
25   (D. Mass.), Order at 2, a true and correct copy of which is attached hereto as Ex. B.)
26   16      See U.S. Court Closings, Restrictions, and Reopenings Due to COVID-19, Paul Hastings
27   (last updated Jan. 12, 2021) https://www.paulhastings.com/about-us/advice-for-businesses-in-
     dealing-with-the-expanding-coronavirus-events/u.s.-court-closings-cancellations-and-restrictions-
28   due-to-covid-19 (last visited January 12, 2021).
                                                7
                                  DEFENDANTS’ MOTION TO CONTINUE TRIAL
           Case 2:18-cr-00422-SMB Document 1113 Filed 01/19/21 Page 10 of 13




 1          Similarly, in a complex criminal case in the Northern District of California (also a location
 2   with less COVID-19 than in Arizona), a trial that was anticipated to last for several months on an
 3   indictment that was issued in 2018 was continued from March 9, 2021, to July 13, 2021, to ensure
 4   that the trial commences at a time when the “community is safe” due to vaccination of the general
 5   public. (See United States v. Elizabeth Holmes, 18-CR-258-EJD (N.D.C.A. Dec. 18, 2020) (Doc. 650) at
 6   2, a true and correct copy of which is attached hereto as Ex. C.) In continuing the trial, the court
 7   recognized that “a continuance of the trial will cause great inconvenience to the victims,” as well as
 8   the Defendant “who wishes a speedy opportunity to defend against the charges.” (Id.) The court
 9   described those rights as “important,” but nonetheless continued the trial because “paramount to the
10   court is the safety and health of the community.” 17 (Id.)
11   IV.    The Significant Logistical Challenges to Prepare This Case for Trial Require a Prompt
12          Decision.
13          We currently are three months out from the scheduled trial date, but the Court should not
14   hold off on ruling on this Motion until closer to the trial. Although the incidence of COVID-19
15   might drop from its current peaks, there is no reason to believe the incidence will drop to a level
16   where this case can be properly prepared and safely tried before a significant part of the general
17   population is vaccinated—and that will not happen before this summer.
18          The defense (and the government) need a decision on this Motion as soon as possible. They
19   need to block off more than twelve weeks from their calendars and need as much notice as possible
20   to accomplish that scheduling feat. If the trial is not postponed, the defense team needs to make
21   housing arrangements in Phoenix and arrange for witness to travel to Phoenix. These logistical issues
22   must be addressed with as much notice as possible, but also knowing that the trial will indeed proceed
23   as planned. By the time the parties are six weeks away from the trial date, these arrangements must
24   be completed to enable counsel to focus on the important work of preparing for the trial, rather than
25

26
     17      Last week, the Chief Judge of the Ninth Circuit, Sydney R. Thomas, also cancelled the Ninth
     Circuit Judicial Conference, scheduled for mid-July 2021, noting that the “national surge in
27   COVID-19 cases and issues regarding accessibility of vaccines” made it “safer and more prudent”
     to cancel the conference. (See Email from Sydney R. Thomas, Jan. 7, 2021, a true and exact copy of
28   which is attached hereto as Exhibit D.).
                                               8
                                 DEFENDANTS’ MOTION TO CONTINUE TRIAL
            Case 2:18-cr-00422-SMB Document 1113 Filed 01/19/21 Page 11 of 13




 1   scrambling to address logistical issues at the last minute. For these reasons, Defendants have filed
 2   the Motion now, rather than a month from now, as all participants need a ruling on this Motion as
 3   soon as possible. Further, based on the information available at this time concerning the widespread
 4   availability of the vaccine by the end of summer, a September start date is realistic.
 5   V.     A Continuance Will Enable the Parties to Obtain a Ruling From the Ninth Circuit.
 6          As the parties discussed at the most recent status conference, the Ninth Circuit ordered
 7   briefing on the Defendants’ petition for a writ of mandamus in which Defendants seek an order
 8   overturning this Court’s denial of the Defendants’ Motion to Recuse. Since then, on January 15,
 9   2021, the Ninth Circuit announced that it would hear oral argument on March 3, 2021. This material
10   development, alone, merits granting the brief continuance requested in this Motion. Based on the
11   Ninth Circuit’s expeditious handling of the petition, a decision from the Ninth Circuit can be expected
12   within a reasonable period of time after the argument. Granting this Motion will ensure that the trial
13   participants have the time to obtain the Ninth Circuit’s order, and obtain rulings from the presiding
14   judge in this case on the outstanding motions (including motions in limine, a discovery motion, and
15   a motion to dismiss), in sufficient time to finalize their trial preparation before the start of the trial.
16   Indeed, starting the trial in April not only creates health and safety issues for the trial participants and
17   the Phoenix community, but it also could result in the logistical nightmare of this Court being ordered
18   to recuse on the eve of, or during, the trial.
19                                               CONCLUSION
20          For all these reasons, Defendants request that the Court continue the April 12, 2021, trial date
21   to September 20, 2021. The continuance should allow many of the trial participants to be vaccinated
22   prior to the start of the lengthy trial, as well as providing time for a large part of the general population
23   to be vaccinated. The continuance will dramatically reduce the potential for a COVID-19 outbreak
24   among the trial participants and provide reasonable certainty that, once the trial begins, the trial will
25   be able to proceed to a verdict, if needed. 18
26

27   18     Public health officials are reasonably certain that life will return to normal in the third or fourth
     quarters of 2021, after the vaccine has been made available to the general population. See Elisabeth
28   Rosenthal, When Will We Throw Our Masks Away? I asked Dr. Fauci, New York Times (Nov. 19.
                                                9
                                  DEFENDANTS’ MOTION TO CONTINUE TRIAL
            Case 2:18-cr-00422-SMB Document 1113 Filed 01/19/21 Page 12 of 13




 1           If the trial does not conclude before the end of October, the defense anticipates the need for
 2   a brief recess from November 2-10, 2021, to accommodate one counsel’s wedding ceremony.
 3
             RESPECTFULLY SUBMITTED this 19th day of January, 2021,
 4

 5                                            Paul J. Cambria, Jr.
 6                                            Erin E. McCampbell
                                              LIPSITZ GREEN SCIME CAMBRIA LLP
 7
                                              By:      /s/ Paul J. Cambria, Jr.
 8                                                     Paul J. Cambria, Jr.
 9                                                     Attorneys for Michael Lacey

10   Pursuant to the District’s Electronic Case Filing Administrative Policies and Procedures Manual (Jan. 2020) § II (C)
     (3), Erin E. McCampbell hereby attests that all other signatories listed, and on whose behalf this filing is submitted,
11
     concur in the filing’s content and have authorized its filing.
12

13

14
                                              Thomas H. Bienert, Jr.
15                                            Whitney Z. Bernstein
                                              BIENERT KATZMAN, PLC
16

17
                                              By:      /s/ Whitney Z. Bernstein
                                                       Whitney Z. Bernstein
18                                                     Attorneys for James Larkin
19

20
                                              Gary S. Lincenberg
21                                            Ariel A. Neuman
                                              Gopi K. Panchapakesan
22                                            BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
23                                            DROOKS, LINCENBERG & RHOW, P.C.

24                                            By:      /s/ Ariel A. Neuman
                                                       Ariel A. Neuman
25
                                                       Attorneys for John Brunst
26

27
     2020), available at: https://www.nytimes.com/2020/11/19/opinion/sunday/anthony-fauci-covid-
28   interview.html (last visited Jan. 14, 2021).
                                                 10
                                    DEFENDANTS’ MOTION TO CONTINUE TRIAL
            Case 2:18-cr-00422-SMB Document 1113 Filed 01/19/21 Page 13 of 13




                                               Bruce Feder
 1
                                               FEDER LAW OFFICE, P.A.
 2
                                               By:   /s/ Bruce Feder
 3                                                   Bruce Feder
                                                     Attorneys for Scott Spear
 4

 5
                                               David Eisenberg
 6                                             DAVID EISENBERG, P.L.C.
 7
                                               By:   /s/ David Eisenberg
 8                                                   David Eisenberg
                                                     Attorneys for Andrew Padilla
 9

10
                                               Joy Bertrand
11                                             JOY BERTRAND, ESQ.
12                                             By:   /s/ Joy Bertrand
13                                                   Joy Bertrand
                                                     Attorneys for Joye Vaught
14

15

16
     On January 19, 2021, a PDF version
17   of this document was filed with
18   Clerk of the Court using the CM/ECF
     System for filing and for Transmittal
19   Of a Notice of Electronic Filing to the
20   Following CM/ECF registrants:

21
     Kevin Rapp, kevin.rapp@usdoj.gov
22   Reginald Jones, reginald.jones4@usdoj.gov
     Peter Kozinets, peter.kozinets@usdoj.gov
23
     Margaret Perlmeter, margaret.perlmeter@usdoj.gov
24   Andrew Stone, andrew.stone@usdoj.gov
25   Daniel Boyle, daniel.boyle2@usdoj.gov

26

27

28
                                                11
                                   DEFENDANTS’ MOTION TO CONTINUE TRIAL
         Case 2:18-cr-00422-SMB Document 1113-1 Filed 01/19/21 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA

    v.                                                     No. 1:19-CR-10080-NMG

 GREGORY COLBURN et al.,

                   Defendants


                    JOINT RESPONSE TO COURT NOTICE (DKT. 1648)

         Defendants Gamal Abdelaziz, John Wilson, Homayoun Zadeh, and Robert Zangrillo (“the

defendants”) and the government respectfully submit this joint response to the Court’s November

25, 2020 Notice (Dkt. 1648).

         The parties are mindful of the Court’s desire to try this case expeditiously. The parties

share that desire and seek a realistic trial date as soon as practicable. The motion to continue the

current date was filed only after extensive discussions about finding a date that would allow the

parties to safely prepare their witnesses, and to have those witnesses testify, in a courtroom that

can accommodate the parties, the witnesses, and their counsel. The parties believe that September

2021 is a date that is likely to hold, and that a continuance to that date would be reasonable in light

of the ongoing pandemic and because of issues specific to this case that are not present in other

cases tried or scheduled for trial during the pandemic, including the fact that there are four

defendants and that almost all of the witnesses are from outside of Massachusetts. 1

         In response to the Court’s specific questions:



         1
         As previously noted, the parties have proposed June 2021 as an earlier alternative, though
one that is less preferable given that it does not avoid all the concerns set forth herein.
        Case 2:18-cr-00422-SMB Document 1113-1 Filed 01/19/21 Page 2 of 8




        First, the Court asked why discovery and trial preparation cannot be adequately

accomplished by video conference. The parties agree that videoconferencing may be adequate to

prepare certain out-of-state witnesses whose testimony is limited in scope, and/or does not involve

numerous exhibits. The government estimates that there are at least half a dozen witnesses it could

prepare in this manner. In this case, however, many witnesses—all of whom reside out of state—

are expected to testify at length on direct and cross-examination.2 Their testimony will involve

hundreds of exhibits, including documents and audio recordings. The parties respectfully submit

that videoconferencing is not an adequate substitute for in-person preparation of such witnesses.

It cannot, for instance, replace the nonverbal cues between lawyers and clients (or lawyers and co-

counsel), which can be just as important as the words spoken, but are missed when communicating

via video. It likewise hampers lawyers’ ability to pick up on nonverbal cues from witnesses. It

imposes heightened burdens on witnesses—including third-party civilian witnesses—by

increasing the amount of time needed to prepare due to unavoidable communication lags and other

technological issues, as well as the fact that presenting exhibits to a witness remotely, or playing

audio remotely, can be cumbersome.3 Thus, while videoconferencing has allowed some cases in

this district to proceed, it is substantially more difficult in a case involving as many witnesses,

exhibits, defendants and attorneys as this one. And no case has, to date, required preparing the

majority of trial witnesses via videoconference, as this one would. 4


        2
            The defendants may also testify, and any such testimony would likely also be extensive.
        3
        Emailing or sending exhibits to witnesses in advance would help but it does not solve the
problem, particularly given that witnesses may not be able to have even their own counsel present
with them in person to orient them to the documents.
    4
      The defendants anticipate that a February trial date may prompt witnesses from California
and other states to seek to avoid receiving trial subpoenas and then move to quash on the grounds
of their age or medical vulnerabilities or that of their families, given that appearance at trial will
require cross-country round-trip air travel and both Massachusetts and California currently require
travelers entering from other states to quarantine for 14 days upon arrival. The defendants also

                                                  2
       Case 2:18-cr-00422-SMB Document 1113-1 Filed 01/19/21 Page 3 of 8




        Second, the Court has asked how many people associated with this case are 65 years old

or older. The answer is multiple. Attorneys for defendants Abdelaziz and Zangrillo are over 70

years old. Several likely witnesses and/or their attorneys are also over 65 years old, including

those set forth in the accompanying ex parte declarations. The parties do not know how many

witnesses reside with other adults over 65 years old, or with otherwise vulnerable family members.

Other attorneys associated with this case, on both sides, have conditions, or immediate family

members with conditions, that the CDC classifies as creating an increased risk for severe illness,

hospitalization, or death from COVID-19. As set forth in the accompanying sealed and ex parte

declarations from defense attorneys, counsel are currently following the direction of the public

health authorities in this regard.

        The defendants acknowledge and respect that the Court is willing to try this case with

appropriate precautions, but note that proper preparation for and participation in a four-defendant

criminal trial from a witness’s or attorney’s perspective requires a significant amount of close

contact with others. These risks are even more significant in a multi-defendant trial that is likely

to last four or five weeks—and perhaps longer, depending on the length of any defense cases and

whether any of the defendants choose to testify—in a closed courtroom.              The defendants

respectfully state that they are not willing to have any of their attorneys withdraw from the case to

accommodate an earlier trial date, and that requiring withdrawal of counsel based on age or

underlying medical conditions, or setting the trial date in a manner that forces counsel of advanced




have significant concerns about their ability to adequately defend their clients during trial given
current restrictions such as social-distancing and masking that will make real-time
communications with clients and co-counsel difficult if not impossible. The defendants
respectfully suggest that these issues raise substantial implications for the defendants’ Sixth
Amendment rights to effective assistance of counsel, especially in the context of a multi-defendant
trial.

                                                 3
       Case 2:18-cr-00422-SMB Document 1113-1 Filed 01/19/21 Page 4 of 8




age or with underlying medical conditions to withdraw, would have serious implications for the

defendants’ Sixth Amendment rights. 5 To the extent possible, the government seeks to avoid

creating additional appellate issues in this regard.

       Third, the Court noted that the parties will each be limited to two attorneys, with paralegals

and support staff in another courtroom. Even with such restrictions, however, and assuming only

two alternate jurors—a number that is likely insufficient in a case such as this one—there is no

courtroom of which the parties are aware that could accommodate 30 or more individuals while

adhering to social distancing protocols. 6

       In addition, the government respectfully submits that further severing the case into two-

defendant trial groupings would not wholly address the problem, because it would still require that

the remaining defendants be tried at a later date.       Moreover, the government submits that

severance—as compared to a seven-month delay—is not in the public interest. Should the Court

sever the defendants in this trial and the six remaining in the April trial, the result would be as

many as five trials in this case. Even if some defendants plead guilty—a prospect that is unlikely

as to the four remaining defendants in this trial—there would necessarily be multiple trials,

imposing a far greater burden on the witnesses, the Court, the government, and the public (via jury

selection) than a continuance of several months.




       5
          See United States v. Gonzalez-Lopez, 548 U.S. 140 (2006) (Scalia, J.) (“Where the right
to be assisted by counsel of one's choice is wrongly denied, therefore, it is unnecessary to conduct
an ineffectiveness or prejudice inquiry to establish a Sixth Amendment violation. Deprivation of
the right is ‘complete’ when the defendant is erroneously prevented from being represented by the
lawyer he wants...”).
       6
          The defendants note that the public will not be able to observe the proceedings in-person
and that the exclusion of family members from the courtroom will seriously prejudice them.

                                                   4
        Case 2:18-cr-00422-SMB Document 1113-1 Filed 01/19/21 Page 5 of 8




        Fourth, the defendants note that jury selection will be more difficult in this case given the

substantial media attention that the case has received. 7

        Finally, the Court noted that the motion did not provide a supporting citation for the

proposition that COVID-19 will have abated by September 2021. The parties acknowledge that

there is no date certain by which the pandemic will end. However, public health officials have

made clear that an effective COVID vaccine is likely to be widely available to adults in the United

States by late spring of 2021. In a November 19, 2020 interview, the Director of the National

Institute of Allergy and Infectious Diseases, Dr. Anthony Fauci, stated: “I think we’re going to

have some degree of public health measures together with the vaccine for a considerable period of

time. But we’ll start approaching normal—if the overwhelming majority of people take the

vaccine—as we get into the third or fourth quarter [of 2021].”8 Similarly, a recent report from

McKinsey & Company stated:

        The positive readouts from the vaccine trials mean that the United States will most likely
        reach an epidemiological end to the pandemic (herd immunity) in Q3 or Q4 2021. An
        earlier timeline to reach herd immunity—for example, Q1/Q2 of 2021—is now less likely,
        as is a later timeline (2022).9

        For the foregoing reasons, it is reasonable to assume that the parties (and witnesses) will

be able to be fully vaccinated by the summer, thus allowing one or two months for counsel to meet

with witnesses and prepare for a September trial. Such a schedule would be consistent with the


        7
         The defendants reserve their rights with respect to Constitutional challenges to the current
jury selection process.
        8
        Elisabeth Rosenthal, When Will We Throw Our Masks Away? I asked Dr. Fauci, New
York Times (Nov. 19. 2020).
    9
       https://www.mckinsey.com/industries/healthcare-systems-and-services/our-insights/when-
will-the-covid-19-pandemic-end#. The defendants separately note that, as recent news reports
suggest, it is possible that the vaccine will be widely distributed by June but it is currently unclear
whether both doses (given three or four weeks apart) will be distributed by June, or whether the
population will have had time to develop sufficient antibodies from the vaccinations by June.

                                                  5
       Case 2:18-cr-00422-SMB Document 1113-1 Filed 01/19/21 Page 6 of 8




deadlines for reciprocal pretrial disclosures and in limine motions contemplated by the Court’s

pretrial scheduling order. And, importantly, the parties expect that a September date is realistic

and will hold, and they do not expect to seek additional continuances. 10 The parties note that they

do not seek a delay for delay’s sake, or for some tactical or strategic purpose. The parties share

with the Court a desire and a willingness to try this case as soon as is reasonably practical and

safely possible. The parties respectfully submit, however, that the earliest, most realistic such date

is September 2021.

Dated: December 4, 2020

                                      Respectfully submitted,

       ANDREW E. LELLING                              /s/ Brian T. Kelly
       United States Attorney                         Brian T. Kelly (BBO No. 549566)
                                                      Joshua C. Sharp (BBO No. 681439)
By:     /s/ Stephen E. Frank                          Lauren M. Maynard (BBO No. 698742)
       /s/ Karin M. Bell                              NIXON PEABODY LLP
      JUSTIN D. O’CONNELL                             53 State Street
      LESLIE A. WRIGHT                                Boston, MA 02109
      KRISTEN A. KEARNEY                              617-345-1000
      KARIN M. BELL                                   bkelly@nixonpeabody.com
      STEPHEN E. FRANK                                jsharp@nixonpeabody.com
                                                      lmaynard@nixonpeabody.com

                                                      Robert Sheketoff (BBO No. 457340)
                                                      One McKinley Square
                                                      Boston, MA 02109
                                                      617-367-3449

                                                      Counsel for Gamal Abdelaziz




       10
           The government is cognizant that there is currently also an April trial scheduled in this
case and that the arguments set forth here may also apply to that trial. However, the government
submits that a continuance of the April trial is premature at this time. Some of the defendants in
that trial may yet choose to resolve the charges, which in the government’s view, could permit the
proceedings to be reconsolidated.

                                                  6
Case 2:18-cr-00422-SMB Document 1113-1 Filed 01/19/21 Page 7 of 8



                                    /s/ Martin G. Weinberg
                                    Martin G. Weinberg
                                    Mass. Bar No. 519480
                                    20 Park Plaza, Suite 1000
                                    Boston, MA 02116
                                    (617) 227-3700
                                    owlmgw@att.net

                                    Matthew L. Schwartz (pro hac vice)
                                    BOIES SCHILLER FLEXNER LLP
                                    55 Hudson Yards
                                    New York, NY 10001
                                    Tel.: (212) 446-2300
                                    E-mail: mlschwartz@bsfllp.com

                                    Counsel for Robert Zangrillo

                                    /s/ Michael Kendall
                                    Michael Kendall (BBO # 544866)
                                    Yakov Malkiel (BBO # 689137)
                                    WHITE & CASE LLP
                                    75 State Street
                                    Boston, MA 02109-1814
                                    Telephone: (617) 979-9310
                                    michael.kendall@whitecase.com
                                    yakov.malkiel@whitecase.com

                                    Andrew E. Tomback (pro hac vice)
                                    McLAUGHLIN & STERN LLP
                                    260 Madison Ave.
                                    New York, NY 10016
                                    Telephone: (212) 455-0438
                                    atomback@mcloughlinstern.com

                                    Counsel for John Wilson

                                    /s/ Tracy A. Miner
                                    Tracy A. Miner (BBO No. 547137)
                                    Megan A. Siddall (BBO No. 568979)
                                    MINER ORKAND SIDDALL LLP
                                    470 Atlantic Ave, 4th Floor
                                    Boston, MA 02110
                                    Tel.: (617) 273-8377
                                    tminer@mosllp.com
                                    msiddall@mosllp.com

                                    Counsel for Homayoun Zadeh

                                7
       Case 2:18-cr-00422-SMB Document 1113-1 Filed 01/19/21 Page 8 of 8




                                CERTIFICATE OF SERVICE

I hereby certify that a copy of the forgoing was filed electronically on December 4, 2020, and
thereby delivered by electronic means to all registered participants as identified on the Notice of
Electronic Filing.


                                                            /s/ Joshua C. Sharp
                                                            Joshua C. Sharp
Case
Case2:18-cr-00422-SMB
     1:19-cr-10080-NMG Document
                        Document1113-2
                                 1679 Filed
                                       Filed12/21/20
                                             01/19/21 Page
                                                       Page11ofof22
Case
Case2:18-cr-00422-SMB
     1:19-cr-10080-NMG Document
                        Document1113-2
                                 1679 Filed
                                       Filed12/21/20
                                             01/19/21 Page
                                                       Page22ofof22
                                        Case
                                         Case2:18-cr-00422-SMB
                                               5:18-cr-00258-EJD Document
                                                                  Document1113-3
                                                                           650 Filed
                                                                                 Filed
                                                                                     12/18/20
                                                                                       01/19/21Page
                                                                                                Page1 of
                                                                                                      1 of
                                                                                                         33




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         UNITED STATES OF AMERICA,
                                   8                                                         Case No. 18-cr-00258-EJD-1
                                                        Plaintiff,
                                   9                                                         REVISED ORDER SETTING CASE
                                                  v.                                         SCHEDULE
                                  10
                                         ELIZABETH A. HOLMES,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          This case was set for jury trial to commence on March 9, 2021. This setting followed

                                  15   continuances of the trial for a variety of reasons including the court’s concerns for the health of all

                                  16   potential trial participants and the public. The court has been vigilant in keeping informed as to

                                  17   the impact of the COVID-19 Pandemic in the nation and state and in day to day life in the San

                                  18   Francisco bay area. The court notes sadly, the impact on our lives is grim. California is in the

                                  19   midst of an unprecedented surge in cases and hospitalizations. As of December 18, 2020,

                                  20   California has 1,764,374 confirmed cases of COVID-19, resulting in 22,160 deaths. See

                                  21   https://covid19.ca.gov/state-dashboard. Today alone, 300 lives were lost to COVID-19. Id. We

                                  22   are operating under a Regional Stay Home Order to save lives, protect the health care delivery

                                  23   system and keep those at highest risk and essential workers safe. Locally, Santa Clara County is

                                  24   reporting that the 7-day rolling average of new cases is 1,170 and that hospitals are nearing

                                  25   maximum capacity. These conditions will impact the jury panel and the public’s confidence in an

                                  26   in-person trial estimated to last several months. The court is hopeful conditions will improve

                                  27   significantly in the near future. The FDA has approved a second Covid vaccine. See

                                  28   Case No.: 18-cr-00258-EJD-1
                                       REVISED ORDER SETTING CASE SCHEDULE
                                                                         1
                                        Case
                                         Case2:18-cr-00422-SMB
                                               5:18-cr-00258-EJD Document
                                                                  Document1113-3
                                                                           650 Filed
                                                                                 Filed
                                                                                     12/18/20
                                                                                       01/19/21Page
                                                                                                Page2 of
                                                                                                      2 of
                                                                                                         33




                                   1   https://www.cnbc.com/2020/12/18/moderna-covid-vaccine-approved-fda-for-emergency-use.html.

                                   2   The nation’s top infectious disease expert, Dr. Anthony Fauci, estimates that the general public

                                   3   should be able to be vaccinated within two to four months. See https://www.today.com/health/dr-

                                   4   fauci-hoping-get-covid-19-vaccine-within-next-few-t204241. All of this supports continuing the

                                   5   trial to a time when our community is safer. The court recognizes that a continuance of the trial

                                   6   will cause great inconvenience to victims who would like their day in court, as well as Defendant,

                                   7   who wishes a speedy opportunity to defend against the charges. All of these rights are important,

                                   8   but paramount to the court is the safety and health of the community.

                                   9          Accordingly, the court sets the following case schedule in light of the ongoing COVID-19

                                  10   Pandemic and the need for effective preparation for trial due to the complexities of the case:

                                  11
                                                DATE                                  EVENT
                                  12            Friday, January 8, 2021 by 5pm        Responses to motions in limine
Northern District of California
 United States District Court




                                  13            Monday, February 15, 2021 by          Replies for motions in limine
                                                5pm
                                  14            10:00 a.m., March 23, 24, 2021        Hearing for motions in limine and motions
                                                                                      re: experts.
                                  15
                                                Thursday, May 27, 2021                Proposed jury instructions, juror
                                  16                                                  questionnaire, and voir dire questions due
                                  17            Thursday, June 3, 2021                Pretrial Conference statement due per
                                                                                      Criminal Local Rule 17.1-1(b).
                                  18
                                                                                      The Government shall advise the court that
                                  19                                                  it has produced all Brady and Giglio
                                                                                      information in its possession and will
                                  20                                                  continue to produce any the Government
                                                                                      subsequently discovers
                                  21
                                                10:00 a.m., Tuesday, June 15,         Pretrial Conference
                                  22            2021
                                  23            9:00 a.m., Tuesday, July 13, 2021     Trial (first day of jury selection)

                                  24          It is further ordered that time is excluded pursuant to 18 U.S.C. § 3161(h)(7)(A), 18 U.S.C.
                                  25   §3161(h)(7)(B)(iv) and 18 U.S.C. §3161(h)(7)(B)(ii). The court finds that the ends of justice
                                  26   served by the continuance outweigh the best interest of the public and the Defendant in a speedy
                                  27   trial, and excludes time through and including July 13, 2021.
                                  28   Case No.: 18-cr-00258-EJD-1
                                       REVISED ORDER SETTING CASE SCHEDULE
                                                                                        2
                                        Case
                                         Case2:18-cr-00422-SMB
                                               5:18-cr-00258-EJD Document
                                                                  Document1113-3
                                                                           650 Filed
                                                                                 Filed
                                                                                     12/18/20
                                                                                       01/19/21Page
                                                                                                Page3 of
                                                                                                      3 of
                                                                                                         33




                                   1         For the above stated reasons, time is excluded.

                                   2         IT IS SO ORDERED.

                                   3   Dated: December 18, 2020

                                   4                                                 ______________________________________
                                                                                     EDWARD J. DAVILA
                                   5                                                 United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 18-cr-00258-EJD-1
                                       REVISED ORDER SETTING CASE SCHEDULE
                                                                         3
Case 2:18-cr-00422-SMB Document 1113-4 Filed 01/19/21 Page 1 of 2




  All Ninth Circuit Judicial Officers, Lawyer Representatives & Court Unit
  Executives:



  After conducting a survey of all the circuit and chief judges, unit executives,
  members of the Conference Executive Committee, and the Lawyer
Case 2:18-cr-00422-SMB Document 1113-4 Filed 01/19/21 Page 2 of 2

  Representatives Coordinating Committee, I am very disappointed to announce
  that the 2021 Ninth Circuit Judicial Conference is cancelled.



  With the recent national surge upon a surge in COVID-19 cases and issues
  regarding accessibility of vaccines, it may be too soon to get together.
  Currently, Big Sky is not accepting large groups and, after discussions with
  leadership and Conference staff, we have concluded that it will be safer and
  more prudent to wait until 2022.



  We are in the process of reworking our contracts and anticipate that we will
  hold the 2022 Ninth Circuit Judicial Conference in Big Sky, July 17-21. I will
  send you a “save the date” once the contract is signed and approved.



  Martha and I extend to all of you our best wishes for a happy, healthy, and safe
  2021. Although this was a difficult decision, we will celebrate being together
  with all of you when it is safe, and we can all see each other in person.



  Sincerely,




  Sidney R. Thomas

  Chief Judge
